Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2022 was filed after the mailing date of the notice of allowance on April 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amended independent claims are allowable over the previously cited closest prior art to Marquardt; David (US 20170350011 A1). See the Examiner’s December 13, 2021 claim analysis thereunder. Marquardt, for example, does not teach or suggest, alone or in combination, separate flow paths, or, “meeting only at the common outlet…” for each of the claimed precursor gases as required by claims 1, 9 and 15. See Applicant’s Figure 2A for example illustrating unmixed passages for precursor and purge gases. Futher, Applicant’s invention indepedently claims an annulus (210; Figure 2A) that circumscribes all gas outlets (217A,217B, 215; Figure 2A) as shown and claimed. The Examiner’s updated search identifies Thakur, Randhir P.S. et al. (US 20030172872 A1) as relevent art. However, Thakur also fails to teach or suggest, alone or in combination, at least the above enumerated features.
Response to Arguments
Applicant’s arguments, see pages 7-16, filed March 14, 2022, with respect to rejections under Marquardt; David (US 20170350011 A1) and drawing objections have been fully considered and are persuasive.  The rejections and objections are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716